AMENDED AND RESTATED
SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Amended and Restated Severance and Change in Control Agreement (the
“Agreement”) is made and entered into effective as of January 24, 2011, (the
“Effective Date”), by and between Anadys Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and James L. Freddo, MD (the “Executive”). The
Company and the Executive are hereinafter collectively referred to as the
“Parties”, and individually referred to as a “Party”. From and following the
Effective Date, this Agreement shall replace and supersede that certain Amended
and Restated Severance and Change in Control Agreement between Executive and the
Company entered into as of March 3, 2008 (the “Prior Agreement”).

Recitals

Whereas, Executive and the Company are currently parties to the Prior Agreement
that is superseded and replaced in its entirety by this Agreement; and

Whereas, the Company desires to continue to employ Executive to provide personal
services to the Company in that capacity, and wishes to provide Executive with
certain severance benefits in return for his services, and Executive wishes to
be so employed and to receive such benefits; and

Whereas, the Company and Executive wish to enter into this Agreement to define
their mutual rights and duties with respect to Executive’s severance benefits;

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

Agreement

1. Employment.

1.1 Loyalty; At Will Employment. During the Executive’s employment by the
Company, the Executive shall devote Executive’s full business energies,
interest, abilities and productive time to the proper and efficient performance
of Executive’s duties as an officer of the Company unless otherwise approved in
writing by the Board of Directors or a committee of the Board of Directors.
Executive’s employment with the Company is at will and not for any specified
period and may be terminated at any time, with or without cause, by either
Executive or Company, subject to the provisions of Sections 3 and 4 below.

1.2 Termination of Obligations. In the event of the termination of the
Executive’s employment with the Company, the Company shall have no obligation to
pay Executive any base salary, bonus or other compensation or benefits, except
as earned prior to the date of termination or as provided in Section 3 or for
benefits due to the Executive (and/or the Executive’s dependents) under the
terms of the Company’s benefit plans. To the extent permitted by applicable
laws, the Company may offset any amounts Executive owes it or its subsidiaries
against any amount it owes Executive pursuant to Section 3.

1.3 The term of this Agreement shall begin on the Effective Date and shall
continue until Executive’s employment with the Company is terminated for any
reason.



  2.   Definitions.

For purposes of this Agreement, the following terms shall have the following
meanings:

2.1 Cause. “Cause” for the Company to terminate Executive’s employment hereunder
shall mean the occurrence of any of the following events:

(i) the Executive’s willful or negligent failure, as determined in good faith by
the Company’s Board of Directors, to satisfactorily perform the Executive’s
assigned duties with the Company, or any successor thereof, in the best
interests of the Company and as directed by the Company’s Board of Directors or
the Chief Executive Officer (except for the failure resulting from Executive’s
incapacity due to Complete Disability, or any such actual or anticipated failure
resulting from a Good Reason termination), which is not corrected within thirty
(30) days of Executive receiving notice of such failure from the Company
specifying in reasonable detail the nature of such failure;

(ii) the Executive’s commission of a willful act that materially injures the
business of the Company;

(iii) the Executive’s conviction of a felony involving moral turpitude; and

(iv) the Executive’s engaging or in any manner participating in any activity
that is directly competitive with or injurious to the Company or any of its
affiliates or which violates any material provisions of the Executive’s
Agreement for Employees dated June 21, 2006 (“Proprietary Information and
Inventions Agreement”) with the Company.

2.2 Change in Control. For purposes of this Agreement, “Change in Control”
means:

(i) an acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Exchange Act, or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or subsidiary of the Company or other entity controlled by the
Company) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur solely because the level of
ownership held by a person, entity or group exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, a person, entity or
group becomes the owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities owned by such person, entity or group
over the designated percentage threshold, then a Change in Control shall be
deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction; or

(iii) there is consummated a sale or other disposition of all or substantially
all of the consolidated assets of the Company and its subsidiaries, other than a
sale, lease, license or other disposition of all or substantially all of the
consolidated assets of the Company and its subsidiaries to an entity, more than
fifty percent (50%) of the combined voting power of the voting securities of
which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale,
lease, license or other disposition.

2.3 Complete Disability. “Complete Disability” shall mean the inability of the
Executive to perform the Executive’s duties under this Agreement because the
Executive has become permanently disabled within the meaning of any policy of
disability income insurance covering employees of the Company then in force. In
the event the Company has no policy of disability income insurance covering
employees of the Company in force when the Executive becomes disabled, the term
“Complete Disability” shall mean the inability of the Executive to perform the
Executive’s duties under this Agreement by reason of any incapacity, physical or
mental, which the Board, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Board, determines to have incapacitated the
Executive from satisfactorily performing all of the Executive’s usual services
for the Company for a period of at least one hundred twenty (120) days during
any twelve (12) month period (whether or not consecutive). Based upon such
medical advice or opinion, the determination of the Board shall be final and
binding and the date such determination is made shall be the date of such
Complete Disability for purposes of this Agreement.

2.4 Good Reason. “Good Reason” means that Executive voluntarily terminates
employment with the Company (A) after (1) any of the following are undertaken
without Cause and without Executive’s express written consent; (2) Executive
notifies the Company in writing, within thirty (30) days after the occurrence of
one of the following events, which notice specifies the condition giving rise to
a right to resign for Good Reason and that Executive intends to terminate his
employment no earlier than thirty (30) days after the Company’s receipt of such
notice; and (3) the Company does not cure such condition within thirty (30) days
following its receipt of such notice or states unequivocally in writing that it
does not intend to attempt to cure such condition; and (B) such voluntary
termination occurs within ten (10) days following the end of the period within
which the Company was entitled to remedy the condition giving rise to a right to
resign for Good Reason but failed to do so:

(i) a material adverse change in the nature or scope of Executive’s job
responsibilities;

(ii) the relocation (or demand for relocation) of Executive’s place of
employment to a point more than thirty (30) miles from Executive’s then current
place of employment;

(iii) a material reduction in the annual base compensation paid to Executive; or

(iv) in the case of a Change of Control, the failure to be offered comparable
employment with the successor entity, provided that “comparable employment”
shall mean employment with job responsibilities not violative of Section 2.4(i),
base salary in an amount not violative of Section 2.4(iii), and at a business
office the location of which is not violative of Section 2.4(ii).

2.5 Integration. The parties acknowledge that the definition of “for Cause”
contained within this Agreement may differ from the definitions of “for Cause”
contained within Executive’s stock option agreement or agreements. The Parties
agree that unless it is determined that Executive shall be terminated for
“Cause” as defined in this Agreement, there shall be no termination for “Cause”
under any of Executive’s stock option agreements or other equity award
agreements. Therefore, unless otherwise expressly provided such equity award
agreement, the definition of “Cause” in this Agreement shall supersede and
replace in its entirety any definition of “Cause” that may be included in
Executive’s equity award agreements.



  3.   Compensation Upon Termination.

3.1 Death Or Complete Disability. If the Executive’s employment with the Company
is terminated as a result of death or Complete Disability, the Company shall pay
to Executive, and/or Executive’s heirs, the Executive’s base salary and accrued
and unused vacation benefits earned through the date of termination at the rate
in effect at the time of termination, less standard deductions and withholdings,
and the Company shall thereafter have no further obligations to the Executive
and/or Executive’s heirs under this Agreement.

3.2 With Cause or Without Good Reason. If the Executive’s employment with the
Company is terminated by the Company for Cause or, except as provided below in
Section 3.5, if the Executive terminates employment with the Company without
Good Reason, the Company shall pay the Executive’s base salary and accrued and
unused vacation benefits earned through the date of termination at the rate in
effect at the time of termination, less standard deductions and withholdings,
and the Company shall thereafter have no further obligations to the Executive
under this Agreement.

3.3 Without Cause or for Good Reason. In the event Executive’s employment with
the Company is terminated by the Company without Cause, or Executive resigns for
Good Reason, and Executive signs the Release and Waiver of Claims as set forth
as Exhibit A or such other form of release as the Company may require in order
to comply with applicable laws (the “Release”) on or within the time period set
forth therein, but in no event later than forty-five (45) days after Executive’s
termination date, and allows such Release to become effective in accordance with
its terms, then Executive will receive the following benefits:

(i) the equivalent of twelve (12) months of the Executive’s Base Salary (as
defined herein), less standard deductions and withholdings, which shall be paid
in a single lump sum within five (5) days after the effective date of the
Release. For all purposes of this Agreement, “Base Salary” shall mean
Executive’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the date of the termination, and prior to any reduction in base salary that
would permit the Executive to voluntarily terminate employment pursuant to
Section 2.4(iii).

(ii) If Executive is eligible for and timely elects continued group health plan
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) following Executive’s termination, the Company will pay the
Executive’s COBRA group health insurance premiums for the Executive and his
eligible dependents for a period of twelve (12) months following the effective
date of the Release (the “COBRA Payment Period”); provided, however, that any
such payments will cease if Executive voluntarily enrolls in a health insurance
plan offered by another employer or entity during the period in which the
Company is paying such premiums. Executive is required to immediately notify the
Company in writing of any such enrollment. For purposes of this Section 3.3(ii),
references to COBRA premiums shall not include any amounts payable by Executive
under an Internal Revenue Code Section 125 health care reimbursement plan.

Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay Executive a taxable cash amount, which
payment shall be made regardless of whether Executive or Executive’s eligible
family members elect health care continuation coverage (the “Health Care Benefit
Payment”). The Health Care Benefit Payment shall be paid in monthly installments
on the same schedule that the COBRA Premiums would otherwise have been paid to
the insurer. The Health Care Benefit Payment shall be equal to the amount that
the Company would have otherwise paid for COBRA insurance premiums (which amount
shall be calculated based on the premium for the first month of coverage), and
shall be paid until the earlier of (i) expiration of the COBRA Payment Period,
or (ii) the date Executive voluntarily enrolls in a health insurance plan
offered by another employer or entity.

(iii) The Company will make available to Executive, upon Executive’s request,
executive outplacement services provided by a reputable outplacement firm for a
period of six (6) months following the effective date of the Release. The
Company will assume the cost of all such outplacement services.

(iv) As of the effective date of the Release, all of the outstanding equity
awards that Executive holds and which were granted to Executive within one year
prior to Executive’s termination date shall accelerate and vest in accordance
with the vesting schedule applicable to such equity award as if Executive had
provided 12 months of vesting service as of Executive’s termination date and,
together with all other vested equity awards which Executive holds, if
applicable, will remain exercisable until the earlier of: (i) fifteen
(15) months following Executive’s termination date, (ii) ten (10) years from the
original grant date, (iii) the original maximum term of such equity award, or
(iv) the effective date of a Change in Control in which such awards will
terminate and not be assumed by the successor or acquiring entity. In addition,
all of Executive’s outstanding restricted stock and other equity awards which
Executive holds as of the termination date and which were granted to Executive
within one year prior to Executive’s termination date shall accelerate and vest
as of the effective date of the Release, in accordance with the vesting schedule
applicable to such equity awards as if Executive had provided 12 months of
vesting service as of Executive’s termination date.

3.4 Additional Change in Control Related Severance Benefits. In the event that
Executive’s employment with the Company is terminated without Cause or Executive
resigns for Good Reason within the six (6) month period immediately preceding or
the twenty-four (24) month period immediately following a Change in Control of
the Company, then subject to the Executive’s delivery to the Company of an
effective Release as required pursuant to Section 3.3, in addition to the
severance benefits provided to Executive under Section 3.3(i), 3.3(ii) and
3.3(iii) above, the Executive shall also be entitled to the following benefits:

(i) A payment equal to the “Unpaid Portion of the Aggregate Anniversary Bonus”
(defined below) less standard deductions and withholdings, which shall be paid
in a single lump sum within five (5) days after the effective date of the
Release. The Unpaid Portion of the Aggregate Anniversary Bonus is defined as
Fifty Thousand Dollars ($50,000) less the amount paid after the date hereof
under the offer letter dated June 21, 2006 between the Executive and the Company
(the “Offer Letter”) in accordance with the schedule set forth in the Offer
Letter;

(ii) The greater of: (A) Executive’s last annual bonus amount that had been paid
under the Anadys Pharmaceuticals, Inc. Executive Officer Bonus Plan or any
successor bonus plan (the “Bonus Plan”), or (B) the last annual target bonus
amount that was in effect under the provisions of the Bonus Plan preceding
Executive’s termination date, (such greater amount is the “Bonus Payment”). The
Bonus Payment shall be subject to all standard deductions and withholdings and
shall be paid in a single lump sum within five (5) days after the later of
(A) the effective date of the Release, or (B) the effective date of the Change
in Control (if Executive’s termination occurs prior to the Change in Control);
and

(iii) Full accelerated vesting of all unvested shares subject to any outstanding
stock options, restricted stock or other equity awards then held by Executive,
such that all shares shall be vested and fully exercisable as of the effective
date of the Release, or if later, the effective date of the Change in Control
(if Executive’s termination occurs prior to the Change in Control). In order to
give effect to the foregoing provision, notwithstanding anything to the contrary
set forth in Executive’s equity award agreements, following any termination of
Executive’s employment that is without Cause or for Good Reason, none of
Executive’s equity awards shall terminate with respect to any vested or unvested
portion subject to such award before the later of (A) six (6) months following
such termination, or (B) the effective date of the Release.

3.5 Post 2011 Termination Benefits. If the Executive’s employment terminates
after December 31, 2011 due to Executive’s voluntary resignation for any reason,
and the Company is not otherwise entitled to terminate the Executive for Cause
at the time of such resignation, then subject to the Executive’s delivery to the
Company of an effective Release on or within the time period set forth therein,
but in no event later than forty-five (45) days after Executive’s termination
date, and permitting such Release to become effective in accordance with its
terms, then Executive will receive the following benefits (the “Retention
Benefits”):

(i) the equivalent of six (6) months of the Executive’s Base Salary, less
standard deductions and withholdings, which shall be paid in a single lump sum
within five (5) days after the effective date of the Release; and

(ii) the equivalent of one (1) week of the Executive’s Base Salary for each full
calendar month of employment completed by Executive following December 31, 2011
and prior to the date of resignation, up to a maximum of six (6) months of Base
Salary, which shall be paid in a single lump sum within five (5) days after the
effective date of the Release.

The maximum severance benefit that Executive may receive under this Section 3.5
is twelve (12) months of Base Salary. In no event shall Executive receive
severance benefits under this Section 3.5 and Section 3.3. In the event
Executive is eligible to severance benefits under both this Section 3.5 and
Section 3.3, Executive shall receive the greater severance benefits provided
under Section 3.3 in lieu of, and not additional to, any severance benefits
available under this Section 3.5.



  4.   Tax Compliance

4.1 Application of Internal Revenue Code Section 409A. Notwithstanding anything
to the contrary herein, the following provisions apply to the extent severance
benefits provided herein are subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”).
Severance benefits shall not commence until Executive has a “separation from
service” for purposes of Section 409A. Each installment of severance benefits is
a separate “payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and
to the maximum extent such exemptions are available, the severance benefits are
intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, to the extent such exemptions are not available and
Executive is, upon separation from service, a “specified employee” for purposes
of Section 409A, then, solely to the extent necessary to avoid adverse personal
tax consequences under Section 409A, the timing of the severance benefits
payments shall be delayed until the earlier of (i) six (6) months and one day
after Executive’s separation from service, or (ii) Executive’s death.

With respect to any separation of Executive’s service that occurs following
December 31, 2011, with respect to any severance benefits that Executive is
eligible to receive under this Agreement that is equal to the amount of the
Retention Benefits, such severance benefits are intended to comply with the
requirements of Section 409A, including the requirement of any six (6) month
delay in payment as provided above, if applicable. The severance benefits are
intended to qualify for an exemption from application of Section 409A or comply
with its requirements to the extent necessary to avoid adverse personal tax
consequences under Section 409A, and any ambiguities herein shall be interpreted
accordingly.

4.2 Parachute Payment. If any payment or benefit Executive would receive
pursuant to a Change in Control or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the manner that
results in the greatest economic benefit for Executive. If more than one method
of reduction will result in the same economic benefit, the items so reduced will
be reduced pro rata.

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, Executive agrees to promptly
return to the Company a sufficient amount of the Payment so that no portion of
the Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if
the Reduced Amount is determined pursuant to clause (y) in the preceding
paragraph, Executive will have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

The Company shall engage a nationally recognized accounting or consulting firm
to perform the foregoing calculations. If the firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, then the Company shall appoint another nationally
recognized accounting or consulting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such firm required to be made hereunder.

The firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to Executive and
the Company within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by
Executive or the Company) or such other time as requested by Executive or the
Company. If the firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish Executive and the Company with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the firm made hereunder shall be final, binding and
conclusive upon Executive and the Company.

5. Company Property. All documents, records, apparatus, equipment and other
physical property that is furnished to or obtained by Executive in the course of
his employment with the Company shall be and remain the sole property of the
Company. Executive agrees that, upon the termination of his employment, as a
condition of receiving benefits under this Agreement, he shall return all such
property (whether or not it pertains to “Proprietary Information” as defined in
the Proprietary Information and Inventions Agreement), and agrees not to make or
retain copies, reproductions or summaries of any such property.

6. Other Terminations. Notwithstanding anything to the contrary set forth
herein, the Executive is not eligible for severance benefits under this
Agreement if (i) the Executive is terminated within thirty (30) days following
the Executive’s refusal to accept an offer of comparable employment by any
successor to the Company or an affiliate thereof (provided that “comparable
employment” shall mean employment with job responsibilities not violative of
Section 2.4(i), base salary in an amount not violative of Section 2.4(iii), and
at a business office the location of which is not violative of Section 2.4(ii));
(ii) the Executive terminates employment in order to accept employment with
another entity that is wholly or partly owned (directly or indirectly) by the
Company or an affiliate, (iii) the Executive does not satisfy the conditions for
receipt of benefits as set forth in Sections 3.3 or 3.5, as applicable, and
Section 5 of this Agreement; or (iv) the Executive’s employment terminates due
to death, Complete Disability or any other reason other than a termination
without Cause or for Good Reason, or as would make Executive eligible for the
Retention Benefits.

7. Acknowledgement. Executive hereby acknowledges that Executive has consulted
with or has had the opportunity to consult with independent counsel of
Executive’s own choice concerning this Agreement, and has been advised to do so
by the Company, and Executive has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on Executive’s
own judgment.

8. General. This Agreement is made in San Diego, California. This Agreement
shall be construed and interpreted in accordance with the internal laws of the
State of California. This Agreement supersedes and replaces any other agreement
between Executive and the Company regarding severance benefits and/or
compensation upon termination of employment, including but not limited to the
Prior Agreement, and cannot be amended or modified except by written agreement
between Executive and the Company. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, all of which together
shall contribute one and the same instrument.

In Witness Whereof, the Parties have executed this Agreement as of the date
first above written.

Anadys Pharmaceuticals, Inc.

/s/ Steve Worland
By: Steve Worland, Ph.D.
Its: President and Chief Executive Officer
Executive:

/s/James L. Freddo
James L. Freddo, M.D.

1

EXHIBIT A
RELEASE AND WAIVER OF CLAIMS

In consideration of the payments and other benefits set forth in the Amended and
Restated Severance and Change in Control Agreement dated January 24, 2011 to
which this form is attached, I, James L. Freddo, MD, hereby furnish Anadys
Pharmaceuticals, Inc. (the “Company”), with the following release and waiver
(“Release and Waiver”).

In exchange for the consideration provided to me by the Amended and Restated
Severance and Change in Control Agreement that I am not otherwise entitled to
receive, I hereby generally and completely release the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, Affiliates,
and assigns from any and all claims, liabilities and obligations (excluding
indemnification obligations and rights under the Company’s directors and
officers insurance policies) both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release and Waiver. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; (5) all federal, state,
and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

2

I acknowledge that, among other rights, I am knowingly and voluntarily waiving
and releasing any rights I may have under ADEA. I also acknowledge that the
consideration given for this Release and Waiver is in addition to anything of
value to which I was already entitled as an Employee of the Company. If I am
40 years of age or older upon execution of this Release and Waiver, I further
acknowledge that I have been advised by this writing, as required by the Older
Workers Benefit Protection Act, that: (A) my release and waiver granted herein
does not relate to claims under the ADEA that may arise after the date I execute
this Release and Waiver; (B) I should consult with an attorney prior to
executing this Release and Waiver (although I may choose voluntarily not to do
so), (C) I have twenty-one (21) days to consider this Release and Waiver
(although I may choose to voluntarily execute this Release and Waiver earlier);
(D) I have seven (7) days following the execution of this Release and Waiver to
revoke the Release and Waiver; and (E) this Release and Waiver shall not be
effective until the seven (7) day revocation period has expired unexercised.

If I am less than 40 years of age upon execution of this Release and Waiver, I
acknowledge that I have the right to consult with an attorney prior to executing
this Release and Waiver (although I may choose voluntarily not to do so); and I
have five (5) days from the date of termination of my employment with the
Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier).

I acknowledge my continuing obligations under my Agreement for Employees dated
June 21, 2006 (“Proprietary Information and Inventions Agreement”), which is
attached hereto. Pursuant to my Proprietary Information and Inventions Agreement
I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance benefits I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.

This Release and Waiver, including the Proprietary Information and Inventions
Agreement attached hereto, constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

Date: [      ]

By: [      ]

3